DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The amendment filed 8/24/2022 has been entered. Claims 1, 19 and  23 are amended. Claims 4, 6-7, 11, 22, 24, 26 and 28-30 are canceled. Claim 31 is new. Claims 1-3, 5, 8-10, 12-21, 2325 and 27 are pending and are under examination.

Claim Rejections Withdrawn
The method of claim(s) 1, 2, 5 and  16 under 35 U.S.C. 102(a)(1) as being anticipated by Finlayson et al. US 2016/0066582 3/10/2016 is withdrawn in view of the amendment to the claims.
Claim Objection
Claim 2 is objected to because of the following informalities:  Please insert a comma between urinary tract and skin in line 2..  Appropriate correction is required.

Double Patenting Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5, 8, 9, 10,  12, 13, 16-21, 23 and 25 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 15,  and 20  of copending Application No. 16/604,325 (‘325). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘325 claims disclose a method for treating an inflammatory or autoimmune condition and one or more symptoms associated therewith, in a subject comprising administering to the subject a combination of Lactobacillus buchneri, Lactobacillus zeae, Lactobacillus paracasei and/or culture supernatant or cell free filtrates derived from culture media in which said Lactobacillus species are cultured.
The inflammatory or autoimmune condition is of the joints or is associated with arthritis, such as osteoarthritis or rheumatoid arthritis.
The inflammatory or autoimmune condition is of the gastrointestinal tract such as inflammatory bowel disease or a gastrointestinal infection or condition associated with a gastrointestinal infection. The inflammatory bowel disease is ulcerative colitis, Crohn’s disease or irritable bowel syndrome.
The  ‘325 claims disclose the method steps of claims 19-21, 23 and 25.
The inflammatory or autoimmune condition is of the skin and is psoriasis, dermatitis, eczema, rosacea, acne or ichtyosis.
The inflammatory or autoimmune condition is of the nails and is associated with a fungal infection.
The  ‘325 claims disclose the method steps of claims 19-21, 23 and 25.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Applicant’s Comment
Applicants state that they will determine whether to file a terminal disclaimer or not once claims are otherwise found allowable.
In response to Applicant’s comment, the instant rejection will be maintained since no terminal disclaimer has been filed.

Claim Rejections - 35 USC § 102 Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2, 5, 15  and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Mogna et al US 2016/0106787 4/21/2016.
Claim 1: Mogna et al disclose a method for treating inflammation or an inflammatory condition or one or more symptoms associated therewith in a subject  (see abstract, paragraphs 1-12) comprising administering to the subject a composition comprising Lactobacillus paracasei (see paragraph13).
Claim 2, 5: Mogna et al disclose the inflammation is of the urinary tract caused or induced by bacterial infection (see paragraphs 1-12).
Claim 15:the conditions of the urinary tract is cystitis. See paragraph 7.
Claims 19-21: It is noted that the  method steps of claim 19-21, can stand alone as Mogna et al disclose administering to a subject a composition comprising administering to “a subject” a composition comprising Lactobacillus paracasei. The body of the claim does not state that the subject is need thereof of being treating for a bacterial infection of the gastrointestinal tract, urinary tract, skin nails or joint.
Applicant’s Argument
Mogna discloses the use of a strain of L. plantarum combined with one or more
of L. gasseri,  L. paracasei and L. acidophilus in the treatment of urinary tract and bladder infections such as cystitis. Further Mogna preferably combines these strains with
cranberry extract (proanthocyanidin). The only data in Mogna shows an induction of IL-4 and IL-10 by two L. plantarum strains and the inhibition of E. coli these two strains.
The only exemplified compositions in Mogna include L. plantarum, L. paracasei and cranberry extract. There is no disclosure or suggestion in Mogna that any one of
Lactobacillus buchneri, Lactobacillus zeae, Lactobacillus rapi, Lactobacillus paracasei,  Lactobacillus parafarraginis, and Lactobacillus diolivorans as presently claimed can be used in the treatment of inflammation and inflammatory /autoimmune conditions as presently claimed.
Response to Applicant’s Argument
Applicant’s argument has been carefully considered but is not found persuasive.  Mogna et al does a disclose a method for treating inflammation or an inflammatory condition or one or more symptoms associated therewith in a subject  (see abstract, paragraphs 1-12) comprising administering to the subject a composition comprising Lactobacillus paracasei (see paragraph 13). Thus, Mogna et al meets the limitation of the claim wherein L. paracasei is administered. A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy” is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). See MPEP 2121(III).
In addition, with respect to claims 19-21: It is noted that the  method steps of claim 19-21, can stand alone as Mogna et al disclose administering to a subject a composition comprising administering to “a subject” a composition comprising Lactobacillus paracasei. The body of the claim does not state that the subject is need thereof of being treating for a bacterial infection of the gastrointestinal tract, urinary tract, skin nails or joint.




Claim(s) 1-3, 5, 19-21, 23 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yin et al. Foodborne Pathogens and Disease. Volume 11, Number 8, 2014 (cited in IDS).
Claims 1-3, 5: Yin et al disclose a method for treating inflammation or one or more symptoms associated therewith wherein the inflammation is inflammation of the gastrointestinal tract caused or induced by a Salmonella infection, comprising administering to said subject  a composition comprising Lactobacillus zeae. See abstract, table 3, table 4.

Claim 19-21: Yin et al disclose a method for treating or preventing a bacterial infection of the gastrointestinal tract, comprising administering to a subject Lactobacillus zeae, wherein the infection is Salmonella and the infection causes, induces and/or is otherwise associated with inflammation and is associated with adhesion and/or invasion of the gastrointestinal epithelium.  Yin et al disclose that the  composition comprising Lactobacillus zeae lowers the intestinal Salmonella (a bacterial pathogen that colonizes the lower gastrointestinal tract) and modulates the levels of inflammatory cytokines. See abstract, table 3, table 4.

Claim 23, 25: Yin et al disclose a method for inhibiting and/or preventing adhesion of a bacterial pathogen to the gastrointestinal mucosa and/or invasion by the pathogen of gastrointestinal epithelial cells in a subject, comprising administering to the subject a composition comprising Lactobacillus zeae, wherein the composition comprising Lactobacillus zeae lowers the intestinal Salmonella (a bacterial pathogen that colonizes the lower gastrointestinal tract). See abstract, table 3 and  table 4.

Applicant’s Argument
Yin describes pig feed fermented with Z. zeae or L. casei/to treat Salmonella enterica Serovar Typhimurium infection and notes modulation of cytokine expression in feed fermented with L. zeae. Yin notes that Typhimurium infection in pigs begins in the intestines and spreads to the spleen and liver, but makes no reference to any inflammation or inflammatory condition associated with Salmonella infection. Yin fails to teach or suggest any one of the individual species Lactobacillus buchneri, Lactobacillus zeae, Lactobacillus rapt, Lactobacillus paracasei, Lactobacillus parafarraginis, and Lactobacillus diolivorans recited in the claims for the treatment of inflammation and inflammatory/autoimmune conditions or adhesion of a bacterial pathogen to the gastrointestinal mucosa or invasion by the pathogen of gastrointestinal epithelial cells in a subject.
Response to Applicant’s Argument
Yin does make reference to inflammatory condition caused by Salmonella infection such as diarrhea or sign of inflammation such as fever due to the Salmonella infection. See p. 630-631 under “clinical signs” and also table 3.  Yin et al meets the limitation of the claims as set forth above including treatment of bacterial infection as set forth in claims 19-21. 
In addition, with respect to claims 19-21: It is noted that the  method steps of claim  Yin et al, can stand alone as Yin et al disclose administering to a subject a composition comprising administering to “a subject” a composition comprising Lactobacillus paracasei. The body of the claim does not state that the subject is need thereof of being treating for a bacterial infection of the gastrointestinal tract, urinary tract, skin nails or joint.


Claim(s) 1-3 , 8-10, 12, 14, and 16-21  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simon, Howard M (“Simon”). WO 2017/184766 10/26/2017.
Simon et al disclose a method for  treating or preventing inflammation or an inflammatory or autoimmune condition, one or more symptoms associated therewith in a subject comprising administering to the subject Lactobacillus paracasei (see paragraphs 15, 18, 48.
Claim 2 and 17-18: the inflammatory or autoimmune condition is of the joint e.g. rheumatoid arthritis or osteoarthritis. See paragraph 134.
Claim 8-10 and 12: the condition is a gastrointestinal inflammation such as inflammatory bowel disease, ulcerative colitis. See paragraph 128.
Claim 3 and 14: Simon et al disclose that the gastrointestinal inflammation or condition of the gastrointestinal tract is gingivitis or periodontitis (paragraph 141).
Claim 16: the condition is psoriasis, dermatitis, rosacea, eczema. See paragraph 132.
Claims 19-21: It is noted that the  method steps of claim 19-21, can stand alone as Simon et al disclose administering to a subject a composition comprising administering to “a subject” a composition comprising Lactobacillus paracasei.
Applicants Argument
Simon contains no data and is purely hypothetical, speculating as to the use of a
probiotic component plus colostrum plus a protein component plus a detoxification component to restore and preserve the integrity of tissue barriers. The authors then reach through, without any basis, to suggest the treatment of gastrointestinal diseases such as IBD and IBS. Simon fails to provide any guidance the skilled person reading the purely speculative disclosure of Simon could (or would) conclude that that any one of the individual species Lactobacillus buchneri, Lactobacillus zeae, Lactobacillus rapt Lactobacillus paracasei, Lactobacillus parafarraginis, and Lactobacillus diolivorans as presently claimed can be used in the treatment of inflammation and inflammatory /autoimmune conditions as presently claimed.
Response to Applicant’s Argument
Applicant’s argument has been carefully considered but is not found persuasive.  Simon et al disclose a method for treating inflammation or an inflammatory condition or one or more symptoms associated therewith in a subject   comprising administering to the subject a composition comprising Lactobacillus paracasei as set forth above. Thus, Simon et al meets the limitation of the claim wherein L. paracasei is administered. 
A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy” is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). See MPEP 2121(III).
In addition, with respect to claims 19-21: It is noted that the  method steps of claim 19-21, can stand alone as Simon et al disclose administering to a subject a composition comprising administering to “a subject” a composition comprising Lactobacillus paracasei. The body of the claim does not state that the subject is need thereof of being treating for a bacterial infection of the gastrointestinal tract, urinary tract, skin nails or joint.


The rejection of claim(s) 19, 20,  21 and 27 under 35 U.S.C. 102(a)(1) as being anticipated by Finlayson et al. US 2016/0066582 3/10/2016 is maintained.
Finlayson et al disclose a method for treating or preventing inflammation or an inflammatory  condition or one or more symptoms associated therewith, in a subject comprising a composition administering to the subject a composition comprising one or more strains of Lactobacillus buchneri, Lactobacillus paracasei, Lactobacillus parafarraginis, Lactobacillus diolivorans Lactobacillus rapi or Lactobacillus zeae and or culture supernatant or cell free filtrate derived from culture media in which the lactobacillus has been cultured, wherein the inflammation, inflammatory condition is caused or induced by a bacterial pathogen wherein the inflammation is mastitis or scab ( a skin lesion which is a dry rusty brown crust formed over a wound1 (see abstract, paragraph 37-38, paragraph 61, example 7, claim 20-23). With respect to claim 27: Since Finlayson disclose a method of treating said scab, thus a method of promoting wound healing is disclosed.
It is noted that the  method steps of claim 19-21, can stand alone as Finlayson et al disclose administering to a subject a composition comprising administering to “a subject” a composition comprising one or more strains of Lactobacillus buchneri, Lactobacillus paracasei, Lactobacillus parafarraginis, Lactobacillus diolivorans Lactobacillus rapi or Lactobacillus zeae and or culture supernatant or cell free filtrate derived from culture media in which the lactobacillus has been cultured
Applicant’s Argument
The only inflammatory condition recited in this document is mastitis. Specifically,
Lactobacillus strains LZ26 (L. zeae), TB (L. casei) and T9 (L. paracasei) were shown to have activity against pathogens that cause mastitis. Claim 1, 19, and 27 do not recite mastitis.
Response  to Applicant’s Argument
Applicant’s argument has been considered but is not found persuasive because claims 19 and 27 do not exclude mastitis.
In addition, with respect to claims 19-21: It is noted that the  method steps of claim 19-21, can stand alone as Simon et al disclose administering to a subject a composition comprising administering to “a subject” a composition comprising Lactobacillus paracasei. The body of the claim does not state that the subject is need thereof of being treating for a bacterial infection of the gastrointestinal tract, urinary tract, skin nails or joint.



Claim(s) 1-2, 16, 19-21, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wirth et al. WO 2016/124239 8/11/2016.
Claim 1: Wirth et al disclose a method of treating and preventing for treating a skin dysfunction e.g. skin inflammation or one or more symptoms associated therewith (see pages 1-4) in a subject comprising administering to the subject Lactobacillus buchneri, Lactobacillus paracasei, Lactobacillus parafarraginis, Lactobacillus diolivorans Lactobacillus rapi or Lactobacillus zeae . See page 35 line 30, page 36 line 28, page 38 lines 17,  lines 25-34 to page 39 lines 1-3.

Claim 2: the inflammation is of the skin (see page 1-4).
Claim 16: the skin dysfunction is eczema, psoriasis, dermatitis, ulcer, wound, lupus erythematosus, neurodermatitis. See page 100 claims 17-18 and page 101 claim 22.

Claim 19-21: Wirth et al disclose the method step of administering to a subject a Lactobacillus species as set forth above.
Claim 27: Wirth et al disclose a method for promoting wound healing in a subject, comprising administering to the subject a Lactobacillus species as set forth above. See page 100 claims 17-18 and page 101 claim 22.
Applicant’s Arguments
Wirth discloses the production of recombinant probiotic microorganisms
expressing human FGF2, human IL-4 and/or human CSF1 to treat skin dysfunction (including eczema, psoriasis, dermatitis, ulcers, wounds). The recombinant bacteria are exemplified using Lactococcus lactis expressing hFGF2, hIL-4 and hCSF1. Nothing in  Wirth teaches or suggests the use of a Lactobacillus species selected from Lactobacillus buchneri, Lactobacillus zeae, Lactobacillus rapi, Lactobacillus paracasei, Lactobacillus parafarraginis, and Lactobacillus diolivorans, and/or a culture supernatant or cell free filtrate derived from culture media in which the Lactobacillus has been cultured, for treating inflammation, or an inflammatory or autoimmune condition, or one or more symptoms associated therewith wherein the inflammatory condition is not mastitis. Nor does Wirth provide any guidance on a method for treating a bacterial infection of the gastrointestinal tract, urinary tract, skin, nails or joints, comprising administering to a subject a Lactobacillus species selected from Lactobacillus buchneri, Lactobacillus zeae, Lactobacillus rapi, Lactobacillus paracasei, Lactobacillus parafarraginis, and Lactobacillus diolivorans, and/or a culture supernatant or cell free filtrate derived from culture media in which the Lactobacillus has been cultured.


Response to Applicant’s Argument
Applicant’s argument has been carefully considered but is not found persuasive. Wirth et al disclose a method of treating and preventing for treating a skin in a subject comprising administering to the subject Lactobacillus buchneri, Lactobacillus paracasei, Lactobacillus parafarraginis, Lactobacillus diolivorans Lactobacillus rapi or Lactobacillus zeae as set forth above.
A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy” is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). See MPEP 2121(III).
In addition, with respect to claims 19-21: It is noted that the  method steps of claim 19-21, can stand alone as Wirth et al disclose administering to a subject a composition comprising administering to the subject Lactobacillus buchneri, Lactobacillus paracasei, Lactobacillus parafarraginis, Lactobacillus diolivorans Lactobacillus rapi or Lactobacillus zeae. The body of the claim does not state that the subject is need thereof of being treating for a bacterial infection of the gastrointestinal tract, urinary tract, skin nails or joint.

New Claim Rejections Based on Amendment
Claim(s) 1-3, 8-10, 12, 17, 19-21, 23, 25 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Versalovic et al. US 2004/0208863 10/21/2004.
Claim 1, 2, 3, 8-10, 12, 31: Versalovic et al disclose a method for  treating  inflammation or an inflammatory condition, in a subject comprising administering to the subject Lactobacillus paracasei,  or Lactobacillus buchneri wherein the condition is colitis which is an acute or chronic inflammation of the colon, and symptoms include abdominal pain, diarrhea, colonic ulcers, fever. See paragraph 50,  claims 1-28, paragraph 44, 48
Claim 2 and 17: the inflammatory  conditions is colitis, arthritis, synovitis, myosistis, polymyalgia rheumatica, 
Claims 19-21: It is noted that the  method steps of claim 19-21, can stand alone as Versalovic et al disclose administering to a subject a composition comprising administering to “a subject” a composition comprising Lactobacillus paracasei or Lactobacillus buchneri.
Claims 23 and 25: Versalovic et al disclose the method step of claim 23 administering to a subject a composition comprising administering to “a subject” a composition comprising Lactobacillus paracasei or Lactobacillus buchneri. Thus, said method step will also result in  inhibiting invasion by the pathogen of gastrointestinal epithelial cells in the subject.

Claim(s) 1-3, 5, 16, 19-21, 23, 25, 27 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lang et al. US 20140065218 3/6/14.
Claim 1, 2, 3: Lang et al disclose a method for treating inflammation or an inflammatory condition or autoimmune conditions, one or more symptoms associated therewith, in a subject, comprising administering to the subject Lactobacillus paracasei or Lactobacillus buchneri (see paragraphs 24-27), wherein the treatment is treatment of microbial diseases of the inflammatory diseases of the skin, the mucous membranes and the oral cavity (see paragraph 45-47) including ulcer of the oral cavity as “inflammation” as defined in Lang et al includes ulcer.
Claim 16: the inflammatory disease of the skin is eczema, atopic eczema, seborrheic eczema, allergic or toxic contact eczema), psoriasis and other hyperkeratotic inflammations acute and chronic wounds, pruriginous skin diseases as well as rare inflammations such as lichen ruber planus, granulomatous and parapsoriatic skin changes as well as the large group of autoimmune diseases with a skin manifestation. See paragraph 104.

Claim 19-21: Lang et al disclose treatment of bacterial infections of the skin or that of the mouth or throat area (i.e. the gastrointestinal tract) comprising administering to a subject in need thereof Lactobacillus paracasei or Lactobacillus buchneri (see paragraphs 24-27, 47-48), wherein the  bacterial infection causes an inflammatory conditions (see paragraph 45-47, and wherein the bacterial infection is associated with adhesion and/or invasion of the gastrointestinal epithelium by the bacteria causing the infection, wherein the infection is Streptococcus pyogenes (see paragraph 25, 75-76).
Claim 23 and 25: Lang et al disclose a method for inhibiting adhesion of a bacterial pathogen to the gastrointestinal mucosa or invasion by the pathogen of gastrointestinal epithelial cells in a subject comprising administering Lactobacillus paracasei or Lactobacillus buchneri (see paragraphs 24-27, 47-48) and see paragraph 52 disclosing that the lactic acid bacteria  forms an aggregate with S. pyogenes which when swallowed the S. pyogenes are killed during gastrointestinal passage.
Claim 27: Lang et al disclose a method for promoting wound healing  in a subject, comprising administering to the subject L. buchneri or L. paracasei, wherein the wound is an inflammatory disease characterized by hyperkeratosis, hypersquamation ulcer, scabs etc. and chronic wounds (see paragraph 104).


Claim(s) 1-3, 5, 14-15, 19-21, 23, 25 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Simone et al. US 202/0094328 7/18/2002.
Claims 1, 5,  31, De Simone disclose a method for treating inflammation or an inflammatory or autoimmune condition or one or more symptoms associated therewith or a method of treating infections and inflammatory conditions caused by bacteria, viruses, fungi comprising administering Lactobacillus buchneri. See paragraph 1, 13 and 17.
Claim 2: the inflammation is of the urinary tract or gastrointestinal tract such as the mouth. See paragraph 17
Claim 3, 14: the inflammation is periodontal disease such as gingivitis, periodontitis. See paragraph 17.
Claim  15: the inflammation is the inflammation is urethritis. See paragraph 17.
Claim 19-21, 23 and 25 and :the bacterial infection is that of the gastrointestinal tract, or urinary tract e.g. Helicobacter pylori infection  in the oral cavity (gastrointestinal tract). See paragraph 17. Helicobacter pylori is a pathogen that colonizes the lower gastrointestinal tract2.


Claim(s) 1-3, 5,  8, 9, 13, 14, 16-21, 23, 25,  27 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood et al.  US 2021/0023145 1/28/2021 with priority to provisional US 6264291 filed 3/14/18.
All pages or paragraphs referenced below are from the provisional application.
Wood et al disclose a method of treating inflammation such as diarrhea, inflammatory bowel disease, irritable bowel syndrome. Wood et al also disclose a method of treating autoimmune disorders including rheumatoid arthritis, wound healing, HIV associated diarrhea, psoriasis, acne, periodontal disease (which is caused by bacteria in the mouth and periodontal disease comprises gingivitis,  mild or moderate to advanced periodontitis3 ) gut barrier function, anthrax,  (paragraph 65-68) in a subject comprising administering to the subject  a combination of one or more bacteria wherein the one or more bacteria includes Lactobacillus buchneri, Lactobacillus diolivorans, Lactobacillus paracasei, Lactobacillus parafarraginis, and Lactobacillus zeae. See paragraph 26. With respect to claim 23 and 25, Wood et al disclose treat small bowel bacterial overgrowth and HIV associated diarrhea and conditions associated with enteropathogens such as bacteria such as Campylobacter or E. coli or Salmonella which colonize the lower gastrointestinal tract. See paragraph 66.

Status of the Claims
Claims 1-3, 5, 8-10, 12-21, 23, 25, 27 and 31 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 scab. (n.d.) Farlex Partner Medical Dictionary. (2012). Retrieved February 18 2022 from https://medical-dictionary.thefreedictionary.com/scab
        2 Merck Manual Consumer Version Helicobacter pylori infection https://www.merckmanuals.com/home/digestive-disorders/gastritis-and-peptic-ulcer-disease/helicobacter-pylori-infection retrieved 11/1/2022
        3 Johns Hopkins Health Periodontal Diseases https://www.hopkinsmedicine.org/health/conditions-and-diseases/periodontal-diseases retrieved 11/1/2022